Name: 97/374/EC: Council Decision of 5 June 1997 repealing Decision 77/186/EEC on the exporting of crude oil and petroleum products from one Member State to another in the event of supply difficulties
 Type: Decision_ENTSCHEID
 Subject Matter: oil industry;  international trade;  trade;  trade policy
 Date Published: 1997-06-17

 Avis juridique important|31997D037497/374/EC: Council Decision of 5 June 1997 repealing Decision 77/186/EEC on the exporting of crude oil and petroleum products from one Member State to another in the event of supply difficulties Official Journal L 158 , 17/06/1997 P. 0042 - 0042COUNCIL DECISION of 5 June 1997 repealing Decision 77/186/EEC on the exporting of crude oil and petroleum products from one Member State to another in the event of supply difficulties (97/374/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community and, in particular, Article 103a thereof,Having regard to the proposal from the Commission (1),Having regard to the opinion of the European Parliament (2),Having regard to the opinion of the Economic and Social Committee (3),Whereas Decision 77/186/EEC (4) was adopted to make intra-Community trade in oil subject to a system of licences valid for short periods and to suspend export licences on an extremely short-term basis;Whereas the objective of these measures was to restrict or limit intra-Communty trade in oil in the event of excessive price disparities between Member States;Whereas such pricing policies, which could aggravate the shortage in Member States applying a price ceiling policy, are no longer practised today;Whereas the abolition of customs formalities and controls within the Community has made it extremely difficult, if not impossible, to implement Decision 77/186/EEC;Whereas the measures provided for by the said Decision constitute quantitative restrictions on exports contrary to the provisions of the Treaty,HAS ADOPTED THIS DECISION:Article 1 Decision 77/186/EEC is hereby repealed.Article 2 This Decision is addressed to the Member States.Done at Luxembourg, 5 June 1997.For the CouncilThe PresidentE. BORST-EILERS(1) OJ No C 272, 18. 9. 1996, p. 10.(2) OJ No C 132, 28. 4. 1997.(3) OJ No C 66, 3. 3. 1997, p. 38.(4) OJ No L 61, 5. 3. 1977, p. 23. Decision as amended by Decision 79/879/EEC (OJ No L 270, 27. 10. 1979, p. 58).